

115 HR 663 IH: Assisting America’s Dislocated Miners Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 663IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Jenkins of West Virginia (for himself, Mr. Michael F. Doyle of Pennsylvania, Mr. Welch, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a grant program to assist dislocated miners in receiving additional training and
			 education to enable them to find and secure new jobs.
	
 1.Short titleThis Act may be cited as the Assisting America’s Dislocated Miners Act of 2017. 2.Multistate Dislocated Miners Assistance Program (a)EstablishmentThere is established within the Employment and Training Administration of the Department of Labor a Dislocated Miners Assistance Program that shall contract with comprehensive career centers to—
 (1)identify miners who have been dislocated from their employment in mining jobs across the United States;
 (2)assess the needed skills, training, and education of such miners to enable them to find and hold new jobs;
 (3)identify job training programs that would provide such training and education; and (4)provide grants to eligible job training providers, pursuant to subsection (b), to recruit and train such miners and assist them in finding new employment.
				(b)Job training grants for dislocated workers
 (1)In generalFrom amounts appropriated pursuant to paragraph (3), the Secretary of Labor shall award grants to eligible job training providers and comprehensive career centers to recruit and train dislocated miners and assist them in finding new employment.
 (2)Eligible comprehensive career centers and job training providersA comprehensive career center or job training provider eligible to receive a grant under this Act shall be a nonprofit organization with demonstrated success coordinating or providing necessary training and education to workers dislocated from the mining industry, to enable such workers to acquire marketable skills to find and hold jobs in the workforce in areas where such miners and their families live.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor for each of fiscal years 2017 through 2021, $20,000,000 to award grants pursuant to this Act.
				